Statements by the President
One week ago today, on 26 November, a dramatic series of coordinated terrorist attacks took place in Mumbai in India. According to the Indian Interior Ministry, almost 190 people lost their lives, 22 of them foreigners, as a result of these terrible attacks. 200 people were injured in these attacks and it is still uncertain whether many of them will live.
On behalf of the European Parliament, I should like to voice my outrage at this monstrous attack on innocent people and to express our deepest sympathy with the families of all those who have died.
I should also like to assure those injured in the attacks and their families of our support and our heartfelt sympathy.
The European Parliament utterly condemns these terrorist acts and would like to manifest its solidarity with India, its people and its authorities in this time of mourning. Today we are all Indians at heart.
Terrorism is a direct attack on freedom, human rights and democracy. Terrorism is the attempt to destroy our values by means of indiscriminate violence - values which unite us in the European Union and in our Member States.
Ladies and gentlemen, you know that a delegation of the Committee on International Trade from the European Parliament was in Mumbai at precisely the time of the attacks.
In the midst of all the mourning over the tragic attacks, we would nevertheless like to express our joy and relief that all the participants of this parliamentary delegation trip are with us again safe and sound because some of the members of the delegation of the European Parliament were in the hotels affected at the time of the attacks and were in immediate mortal danger.
Welcome back to Brussels all of you.
Ladies and gentlemen, in particular I should like to greet the following in our midst: Ignasi Guardans, who led the delegation, Daniel Caspary, Béla Glattfelder, Syed Kamall, Sajjad Karim, Erika Mann, Jan Tadeusz Masiel and Mia De Vits. It is wonderful that you are all here again.
(Applause)
I am also delighted that the following Members of the European Parliament are with us again and I greet them just as warmly: Alberto Rodas, Christopher Ford, Levente Csaszi and Vladymyr Dedobbeleer, and members of the political Groups Arielle Rouby and Barbara Melis as well as the interpreters Vincent Capet from the European Parliament and the two freelance interpreters Karen Twidle and Michael Hill.
(Applause)
We are all relieved that all in all you are well, and I hope that you can soon recover from this terrible experience mentally as well.
My special thanks and my acknowledgement go to the people in India, to those who offered you protection and assistance despite the uncertain local situation.
My thanks go also to the consulates of those Member States of the European Union who all according to the letter and spirit of the European Treaty showed solidarity in offering you assistance in an emergency.
I should like to remind everyone that all citizens of the European Union whose country of origin has no local representation - as in this case in Mumbai - can contact the consulate of any other EU Member State. Such situations represent the genuine expression of a concrete solidarity between the people of the European Union.
(Applause)
Fellow Members, today, however, our thoughts go above all to the victims of the attacks in India and to their families. Their death and the circumstances which led to it are crimes which are unacceptable under any circumstances.
Terrorism - wherever and by whoever it is committed - must be met with determined action and solidarity. The European Union is called upon to combat terrorism in any form together with the international community.
In this we are guided by our principles of the rule of law. The fight against terrorism may only be conducted in accordance with those values which we defend.
I have just heard the terrible news that less than an hour ago a 70-year-old businessman, Mr Ignacio Uría Mendizabal, was murdered - it is said by ETA, it is not yet confirmed - in the Spanish town of Azpeitia, in the Basque Country.
I wish to condemn this terrorist attack and to express my deep sadness and profound sympathy to the family and friends of Mr Uría. I want also to express my solidarity with the Spanish people, their authorities and democratic institutions.
I should like to ask you to rise from your seats in remembrance of the victims in Mumbai and the murdered citizens of the European Union in Spain and to commemorate the dead.
(The House rose and observed a minute's silence)
Ladies and gentlemen, many of you are wearing the little red bow at this time. Last Monday, 1 December 2008, marked the 20th World Aids Day.
Aids-HIV is a terrible illness with which approximately 7 000 people are infected worldwide every 24 hours - without knowing it. Africa is the most severely affected, with 33 million already infected with HIV.
But in Europe as well people are infected with the virus daily. According to official figures from the World Health Organisation WHO, between 1999 and 2006 more than 800 000 new infections were confirmed in Europe - just under 270 000 of them in the Member States of the European Union.
At least every tenth newly infected person is under 25 years old. This underlines the urgent necessity for reinforced information and prevention campaigns and the provision of voluntary - as well as anonymous - tests.
We must make a political undertaking to increase the resources for combating this illness and take measures for early detection and thus the earliest possible care and treatment.
On behalf of the European Parliament, I should like to expressly ask the Member States to take measures to prevent any discrimination and stigmatisation of those infected.
(Applause)